Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 9, 11, 15 – 19, 21, 24, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (US 11122694).
Regarding claim 1, Min discloses a device comprising: 
a first substrate (top package substrate 10, figure 10) comprising a first antenna (antennas A1 – A3); 
an integrated device (integrated circuit IC mounted on the substrate; column 6, lines 55 - 65) coupled to the first substrate; 

a second substrate (bottom package substrate 10) comprising a second antenna (antennas A1 – A3); and 
a flexible connection (flexible insulating layer 200) coupled to the first substrate and the second substrate (flexible insulating layers 200 connected to each other through board B).

Regarding claim 5, Min discloses the claimed invention as set forth in claim 1.  Min further discloses the flexible connection is embedded in the first substrate and the second substrate (flexible layer 200 is embedded in the substrate, figure 1).

Regarding claim 6, Min discloses the claimed invention as set forth in claim 1.  Min further discloses the first antenna is embedded in the first substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), wherein the first substrate faces a first antenna direction (direction of antenna of the top substrate 10, figure 10), wherein the second antenna is embedded in the second substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), and wherein the second substrate faces a second antenna direction (direction of antenna of the bottom substrate 10).

Regarding claim 7, Min discloses the claimed invention as set forth in claim 1.  Min further discloses the first substrate and the integrated device form a first package for the device (10 is a package; paragraph 22, lines 1 - 10).

Regarding claim 8, Min discloses the claimed invention as set forth in claim 7.  Min further discloses the first package includes an antenna in package (antenna A1 – A3 are in package 10).

Regarding claim 9, Min discloses the claimed invention as set forth in claim 1.  Min further discloses a second integrated device (integrated circuit in the bottom side package 10, figure 10) coupled to the second substrate; and a second encapsulation layer (the encapsulant over the surface mounted IC) located over the second substrate and the second integrated device.

Regarding claim 11, Min discloses an apparatus comprising: 
a first substrate (top side substrate 10, figure 10) comprising a first antenna (antennas A1 – A3); 
an integrated device (integrated circuit IC mounted on the substrate; column 6, lines 55 - 65) coupled to the first substrate; 
means for encapsulation (molding material M) located over the first substrate and the integrated device; 
a second substrate (bottom package substrate 10) comprising a second antenna (antennas A1 – A3 on the bottom side substrate); and 
means for flexible connection (flexible insulating layer 200) coupled to the first substrate and the second substrate (flexible insulating layers 200 connected to each other through board B).

Regarding claim 15, Min discloses the claimed invention as set forth in claim 11.  Min further discloses the means for flexible connection is embedded in the first substrate and the second substrate (flexible layer 200 is embedded in the substrate, figure 1).

Regarding claim 16, Min discloses the claimed invention as set forth in claim 11.  Min further discloses the first antenna is embedded in the first substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), wherein the first substrate faces a first antenna direction (direction of antenna of the top substrate 10, figure 10), wherein the second antenna is embedded in the second substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), and wherein the second substrate faces a second antenna direction (direction of antenna of the bottom substrate 10).

Regarding claim 17, Min discloses the claimed invention as set forth in claim 11.  Min further discloses the first substrate and the integrated device form a first package for the apparatus (10 is a package; paragraph 22, lines 1 - 10).

Regarding claim 18, Min discloses the claimed invention as set forth in claim 17.  Min further discloses the first package includes an antenna in package (antenna A1 – A3 are in package 10).

claim 19, Min discloses the claimed invention as set forth in claim 11. Min further discloses a second integrated device (integrated circuit in the bottom side package 10, figure 10) coupled to the second substrate; and means for second encapsulation layer (the encapsulant over the surface mounted IC) located over the second substrate and the second integrated device.

Regarding claim 21, Min discloses a method for fabricating a device, comprising: 
providing a substrate (top side and bottom side substrate 10, figure 10) comprising a first antenna (first antenna set A1 – A3) and a second antenna (second antenna set A1 - A2); 
removing portions of the substrate to define 
(i) a first substrate (top side substrate 10) comprising the first antenna (A1 – A3), 
(ii) a second substrate (bottom side substrate 10) comprising the second antenna (A1 – A3), and 
(iii) a flexible connection (200) coupled to the first substrate and the second substrate; 
coupling an integrated device (integrated circuit IC mounted on the substrate; column 6, lines 55 - 65) to the substrate; and 
forming an encapsulation layer (molding material M) over the substrate and the integrated device.

claim 24, Min discloses the claimed invention as set forth in claim 21.  Min further discloses the flexible connection is embedded in the first substrate and the second substrate (flexible layer 200 is embedded in the substrate, figure 1).

Regarding claim 25, Min discloses the claimed invention as set forth in claim 21.  Min further discloses the first antenna is embedded in the first substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), wherein the first substrate faces a first antenna direction (direction of antenna of the top substrate 10, figure 10), wherein the second antenna is embedded in the second substrate (flexible layer 200 is embedded in the substrate, figures 1 and 10), and wherein the second substrate faces a second antenna direction (direction of antenna of the bottom substrate 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 12, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 11122694), in view of Jeong (US 20190103653).
Regarding claim 2, Min discloses the claimed invention as set forth in claim 1.
Min does not explicitly disclose a shield located over the encapsulation layer.
Jeong teaches a shield (metal shield 760, figure 7; paragraph 34) located over the encapsulation layer (encapsulant 730, 732).


Regarding claim 10, Min discloses the claimed invention as set forth in claim 1.
Min does not explicitly disclose the device is incorporated into a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
	Min suggests the technology development for 5th Generation to smoothly transmit signal in a frequency band of 10GHz.
	Jeong teaches the device package is used for communication system and devices (paragraph 34), cellular phone, laptop computer, personal digital assistant, and wireless modem (paragraph 35).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to incorporate the wireless package in the communication device in order to transmit and receive signal from other devices.

Regarding claim 12, Min discloses the claimed invention as set forth in claim 11.
Min does not explicitly disclose means for shielding located over the means for encapsulation.

It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a shield over the encapsulant, as suggested by Kim, in order to protect the electronic components from the effect of electromagnetic field.

Regarding claim 20, Min discloses the claimed invention as set forth in claim 11.
Min does not explicitly disclose the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
Min suggests the technology development for 5th Generation to smoothly transmit signal in a frequency band of 10GHz.
	Jeong teaches the device package is used for communication system and devices (paragraph 34), cellular phone, laptop computer, personal digital assistant, and wireless modem (paragraph 35).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to incorporate the wireless package in the communication device in order to transmit and receive signal from other devices.

Regarding claim 22, Min discloses the claimed invention as set forth in claim 21.

Jeong teaches forming a shield (metal shield 760, figure 7; paragraph 34) located over the encapsulation layer (encapsulant 730, 732).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a shield over the encapsulant, as suggested by Kim, in order to protect the electronic components from the effect of electromagnetic field.

Claims 3, 4, 13, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 11122694), in view of Jeong (US 20190103653), in further view of Kim (US 20200015357).
Regarding claim 3, Min, in view of Jeong, discloses the claimed invention as set forth in claim 2.  Jeong further discloses the shield is further located over a side surface of the first substrate (shield 760 covers side surface of substrate 710).
Jeong does not explicitly disclose the shield includes an electromagnetic interference (EMI) shield.
Jeong suggests the shield (760) connected to ground plane (702).
Kim teaches the shield (237, figure 17) is for electromagnetic interference (paragraph 103).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the metal shield over the electronic components, as suggested by Kim and Jeong, in order to shunt electromagnetic interference (EMI) to ground.

claim 4, Min, in view of Jeong and Kim, discloses the claimed invention as set forth in claim 3.  Min further discloses the encapsulation layer encapsulates the integrated device (molding M is covering surface mounted components, figure 10.  Jeong also teaching this feature in figure 7).

Regarding claim 13, Min, in view of Jeong, discloses the claimed invention as set forth in claim 12.  Jeong further discloses the means for shielding is further located over a side surface of the first substrate (shield 760 covers side surface of substrate 710).
Jeong does not explicitly disclose the means for shielding includes means for electromagnetic interference (EMI) shielding.
Jeong suggests the shield (760) connected to ground plane (702).
Kim teaches the shield (237, figure 17) is for electromagnetic interference (paragraph 103).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the metal shield over the electronic components, as suggested by Kim and Jeong, in order to shunt electromagnetic interference (EMI) to ground.

Regarding claim 14, Min, in view of Jeong and Kim, discloses the claimed invention as set forth in claim 13.  Min further discloses the means for encapsulation encapsulates the integrated device (molding M is covering surface mounted components, figure 10.  Jeong also teaching this feature in figure 7).

claim 23, Min, in view of Jeong, discloses the claimed invention as set forth in claim 22.  Jeong further discloses the shield is further located over a side surface of the first substrate (shield 760 covers side surface of substrate 710).
Jeong does not explicitly disclose the shield includes an electromagnetic interference (EMI) shield.
Jeong suggests the shield (760) connected to ground plane (702).
Kim teaches the shield (237, figure 17) is for electromagnetic interference (paragraph 103).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the metal shield over the electronic components, as suggested by Kim and Jeong, in order to shunt electromagnetic interference (EMI) to ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Iwata (US 20200136238) discloses, in figure 3, two substrates (7, 12) having antennas (21, 22, 51, 52) and flexible interconnect in between two substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848